UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7154



In Re: KIRK PATRICK PETERSON,

                                                          Petitioner.



                 On Petition for Writ of Mandamus.
              (CR-93-166, CA-97-242-2, CA-99-1082-1)


Submitted:   October 26, 2000             Decided:   November 2, 2000


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kirk Patrick Peterson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kirk P. Peterson has filed a petition for a writ of mandamus

seeking an order directing the district court to process:   (1) his

notice of appeal of the district court’s denial of his petitions

for a writ of coram nobis and writ of mandamus; and (2) a Fed. R.

Civ. P. 60(b) motion for reconsideration of an order denying Peter-

son’s 28 U.S.C.A. § 2255 (West Supp. 2000) motion.   Peterson also

requests that this court direct the district court to produce a

copy of the previously entered memorandum opinion that denied his

28 U.S.C.A. § 2255 motion.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.     See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976).     The party seeking mandamus relief carries the

heavy burden of showing that he has no other adequate means to

attain the relief he desires and that his right to such relief is

clear and indisputable.    See Allied Chem. Corp. v. Daiflon, Inc.,

449 U.S. 33, 35 (1980).

     Peterson has not made such a showing.*   Accordingly, although

we grant Peterson’s motion to proceed in forma pauperis, we deny



     *
       The documents submitted by Peterson do not substantiate his
claims that he actually submitted such documents to the district
court for filing. Furthermore, we find that Peterson has not shown
that he has no other adequate means to attain relief.        As to
obtaining a copy of the district court’s order denying relief on
his 28 U.S.C.A. § 2255 motion, Peterson must petition the district
court directly.


                                  2
his petition for mandamus relief.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                   PETITION DENIED




                                3